Dayton, J.
This action to recover $50,000, alleged to be due plaintiff for services performed in securing for defendant a purchaser for the “ Lost Chance ” mine, was commenced February 16, 1906, and on the same day a warrant of attachment was secured and a levy, pursuant thereto, was made upon 42,000 shares of stock of the Hevada-Utah Mines & Smelters Corporation, which was held under a pooling agreement by John Weir. Weir had arranged that the levy should be made, but left the city before the papers were ready. His representative, Thomas M. Smith, remained in charge of the safe in which the stock was deposited. Smith gave a certificate to the sheriff, stating that he held these shares as Weir’s representative and that they were the property of defendant Hodge, being held by Weir subject to the escrow or pooling agreement which was to expire January 1, 1907. Shortly afterward the stock was surreptitiously removed from the State. On May 2, 1906, defendant Hodge appeared in the action specially for the purposes of a motion to vacate the levy. The motion was denied and no appeal was taken. On December 29, 1906, judgment for $56,130.62 was entered in favor of plaintiff by default. Defendant’s attorney admits that he suffered this default knowingly and for the purpose *376of compelling the plaintiff .to bring suit on his cause of action in Chicago, 111. On March 13, 1907, Lydia A. Hodge, wife of defendant, moved to vacate the levy upon various grounds stated in the moving papers, and in an affidavit used on that motion, the said Lydia A. Hodge alleged that the 42,000 shares had been assigned to her by her husband on April 4, 1906. That motion was denied and the said Lydia Hodge appealed to the Apjiellate Division. At the same time the plaintiff made an application to require Lydia A. Hodge and Grenville Whittlesy, defendant’s attorney, to return the stock levied upon to this State or to punish Whittlesy for contempt. That motion was denied and an appeal taken to the Appellate Division. On Juñe 28, 1907, an order was entered by the Appellate Division directing said Whittlesy to deliver to the sheriff within fifteen days after service of said order 42,000 shares of the capital stock of said ¡Nevada-Utah Mines & Smelters Corporation, or within that time deliver to the sheriff of the county of ¡New York the amount of the judgment hereinbefore entered in this action by the plaintiff, $■56,130.62, with two years’ interest on the amount of the judgment from the date of its entry, December 29, 1906, and the amount of sheriff’s fees, the same to be held by the sheriff in lieu of said shares of stock, and directing also, should said Whittlesy refuse or neglect to deliver said stock or to make said payment, plaintiff was at liberty to make such further motion as he may be advised. On July 2, 1907, the defendant obtained this order to show cause why his default should not be opened. On the same day the following stipulation entitled in this action was entered into:
“ Stipulated that the plaintiff will not issue any execution against money upon the judgment herein until after five days after entry of an order upon the motion to open said defendant’s default. The motion to open default is adjourned to July 9, 1907, same time and place.
“(Signed) Armstrong, Brown & Boland,

"Attorneys for Defendants.

“ William P. Maloney,

"Attorney for the Plaintiff.”

*377On the 2d of July, 1907, the following paper entitled in this action was executed:
“ To the Sheriff of the County of New York,
“ 209 Broadway, New York City:
“ Dear Sir.— We certify that the sum of $63,619.92, is deposited with you by Grenville Whittlesy, Esq., in compliance with an order of the Appellate Division of the Supreme Court, Eirst Department, dated June 21, 1907, which proceeds resulted from a sale of a portion of the 42,000 shares of stock of the Hevada-Htah Mines & Smelters Corporation upon which levy was made in this action by the sheriff of the county of Hew York, and we hereby request and authorize you whenever the plaintiff in the above action issues execution on the judgment therein dated December 29, 1906 (unless you be enjoined or stayed by some order of a court of competent jurisdiction), to satisfy the said judgment, with interest and your legal fees as sheriff from the above fund so deposited.
“ (Signed) Lydia A. Hodge,
“ Charles J. Hodge.”
That instrument was acknowledged by Charles J. Hodge on the 2d day of July, 1907, and by Lydia A. Hodge on the 3d day of July, 1907, and filed with the sheriff of the county of Hew York on the 3d day of July, 1907. It appears by the affidavit of the plaintiff and by the affidavit of Mr. Maloney, his attorney, that neither the plaintiff nor his attorney knew until July 8, 1907, that the defendant had consented to the satisfaction of said judgment. Mr. Maloney states that he signed the above mentioned stipulation for the reason that he was about to leave the city with his family and he could not attend on the return day of the order to show cause obtained by the defendant to open the default herein returnable July 3, 1907. It seems to me from the facts presented, about which there can be little or no dispute, that the defendant’s motion to open the default should be denied and that in so far as the stipulation referred to interfieres with the right of the plaintiff to issue execution against *378the money in the hands of the sheriff, he should he relieved therefrom. This motion to open the default is made pursuant to section 445, Code of Civil Procedure. This section, however, requires that the party seeking relief must show sufficient cause. Marvin v. Brandy, 56 Hun, 245. This, as above indicated, he has, in my opinion, failed to do. Motion to open default denied. Motion to be relieved from stipulation granted.
Ordered accordingly.